Exhibit 10.3
EXECUTION COPY



SIXTH AMENDMENT TO THE SECOND AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS SIXTH AMENDMENT TO THE SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of October 4, 2013 (this “Amendment”), is entered into by
and among U. S. STEEL RECEIVABLES LLC, a Delaware limited liability company, as
Seller (the “Seller”), UNITED STATES STEEL CORPORATION (in its individual
capacity, “USS”), a Delaware corporation, as initial Servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), the FUNDING AGENTS listed on the signature pages hereto, the CP
CONDUIT PURCHASERS listed on the signature pages hereto, the COMMITTED
PURCHASERS listed on the signature pages hereto, the LC BANKS listed on the
signature pages hereto, MARKET STREET FUNDING LLC (“Market Street”), as Assignor
(as defined below), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Assignee (as
defined below) and THE BANK OF NOVA SCOTIA, a Canadian chartered bank, as
Collateral Agent for the CP Conduit Purchasers, Committed Purchasers and LC
Banks (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”). Capitalized terms used and not otherwise
defined herein are used as defined in the Second Amended and Restated
Receivables Purchase Agreement, dated as of September 27, 2006 (as amended or
otherwise modified through the date hereof, the “Agreement”), among the Seller,
the Servicer, the CP Conduit Purchasers from time to time party thereto, the
Committed Purchasers from time to time party thereto, the LC Banks from time to
time party thereto, the Funding Agents and the Collateral Agent.
WHEREAS, Market Street, as the assignor (in such capacity, the “Assignor”),
desires to sell, assign and delegate to PNC, as the assignee (in such capacity,
the “Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Agreement and the other Transaction Documents
(collectively, the “Assigned Documents”), and the Assignee desires to purchase
and assume from the Assignor all of the Assignor’s rights under, interest in,
title to and obligations under the Assigned Documents.
WHEREAS, after giving effect to the assignment and assumption contemplated in
Section 1 of this Amendment, each of the parties hereto desires that Market
Street cease to be a party to the Agreement and each of the other Assigned
Documents to which it is a party and to be discharged from its duties and
obligations as a Purchaser or otherwise under the Agreement and each of the
other Assigned Documents except to the extent otherwise set forth in this
Amendment.
WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein.
NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:
SECTION 1.    Assignment and Assumption.
(a)    Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New
York time) on the date hereof, the Assignee shall pay to the Assignor, in

707460764 99588428

--------------------------------------------------------------------------------



immediately available funds, (i) the amount set forth on Schedule I hereto (such
amount, the “Capital Payment”) representing 100.00% of the aggregate Capital of
the Assignor under the Agreement on the date hereof and (ii) the amount set
forth on Schedule I hereto representing all accrued but unpaid (whether or not
then due) Discount, Fees and other costs and expenses payable in respect of such
Capital to but excluding the date hereof (such amount, the “CP Costs and Other
Costs”; together with the Capital Payment, collectively, the “Payoff Amount”).
Upon the Assignor’s receipt of the Payoff Amount in its entirety, the Assignor
hereby sells, transfers, assigns and delegates to the Assignee, without
recourse, representation or warranty except as otherwise provided herein, and
the Assignee hereby irrevocably purchases, receives, accepts and assumes from
the Assignor, all of the Assignor’s rights under, interest in, title to and all
its obligations under the Agreement and the other Assigned Documents. Without
limiting the generality of the foregoing, the Assignor hereby assigns to the
Assignee all of its right, title and interest in the Purchased Interest.
Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.
(b)    Removal of Assignor. From and after the Effective Date (as defined
below), the Assignor shall cease to be a party to the Agreement and each of the
other Assigned Documents to which it was a party and shall no longer have any
rights or obligations under the Agreement or any other Assigned Document (other
than such rights and obligations which by their express terms survive
termination thereof).
(c)    Acknowledgement and Agreement.    Each of the parties and signatories
hereto (i) hereby acknowledges and agrees to the sale, assignment and assumption
set forth in clause (a) above and (ii) expressly waives any notice or other
applicable requirements set forth in any Transaction Document as a prerequisite
or condition precedent to such sale, assignment and assumption (other than as
set forth herein).
SECTION 2.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
(a)    The following new Section 1.2(g) is hereby added to the Agreement
immediately following existing Section 1.2(f) thereof:
(g)    Each of the parties hereto hereby acknowledges and agrees that from and
after the Sixth Amendment Effective Date, the PNC Bank, National Association
Purchaser Group shall not include a CP Conduit Purchaser, and each request by
the Seller for Funded Purchases by the CP Conduit Purchasers under this
Agreement with respect to the PNC Bank, National Association Purchaser Group
shall be deemed to be a request that the related Committed Purchasers in PNC
Bank, National Association’s Purchaser Group make their ratable share of such
Funded Purchases.

707460764 99588428    2

--------------------------------------------------------------------------------



(b)    Section 1.8(b) of the Agreement is hereby amended by replacing the term
“Eurodollar Rate” in each instance where it appears therein with the phrase
“Eurodollar Rate or LMIR”.
(c)    Section 1.11 of the Agreement is hereby replaced in its entirety with the
following:
Section 1.11. Inability to Determine Eurodollar Rate or LMIR; Change in
Legality.
(a)    If any Funding Agent shall have determined before the first day of any
Accrual Period (or solely with respect to LMIR, on any day) (which determination
shall be conclusive and binding upon the parties hereto), by reason of
circumstances affecting the interbank Eurodollar market, either that: (i) dollar
deposits in the relevant amounts and for the relevant Accrual Period (or portion
thereof) are not available, (ii) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or LMIR for such Accrual Period (or portion
thereof) or (iii) the Eurodollar Rate or LMIR determined pursuant hereto does
not accurately reflect the cost to the applicable Affected Person (as
conclusively determined by such Funding Agent) of maintaining any Portion of
Capital during such Accrual Period (or portion thereof), such Funding Agent
shall promptly give telephonic notice of such determination, confirmed in
writing, to the Seller before the first day of such Accrual Period (or solely
with respect to LMIR, on such day). Upon delivery of such notice: (i) no Portion
of Capital shall be funded thereafter at the Alternate Rate determined by
reference to the Eurodollar Rate or LMIR unless and until such Funding Agent
shall have given notice to the Seller that the circumstances giving rise to such
determination no longer exist, and (ii) with respect to any outstanding Portions
of Capital then funded at the Alternate Rate determined by reference to the
Eurodollar Rate or LMIR, such Alternate Rate shall, on the immediately
succeeding Accrual Date (or solely with respect to LMIR, immediately),
automatically be converted to the Alternate Rate determined by reference to the
Base Rate at the respective last days of the then-current Accrual Periods (or
solely with respect to LMIR, immediately) relating to such Portions of Capital.
(b)    If, on or before the first day of any Accrual Period (or solely with
respect to LMIR, on any day), any Funding Agent shall have been notified by any
Affected Person that such Affected Person has determined (which determination
shall be final and conclusive) that any Change in Law, or compliance by such
Affected Person with any Change in Law, shall make it unlawful or impossible for
such Affected Person to fund or maintain any Portion of Capital at or by
reference to the Eurodollar Rate or LMIR, such Funding Agent shall notify the
Seller, the Collateral Agent and each other Funding Agent thereof. Upon receipt
of such notice, until the applicable Funding Agent notifies the Seller, the
Collateral Agent and each other Funding

707460764 99588428    3

--------------------------------------------------------------------------------



Agent that the circumstances giving rise to such determination no longer apply,
(i) no Portion of Capital shall be funded at or by reference to the Eurodollar
Rate or LMIR and (ii) the Discount for any outstanding Portions of Capital then
funded at the Alternate Rate determined by reference to the Eurodollar Rate or
LMIR shall be converted to the Alternate Rate determined by reference to the
Base Rate either (x) on the last day of the then current Accrual Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at or by reference to the
Eurodollar Rate or LMIR to such day, or (y) immediately, if such Affected Person
may not lawfully continue to maintain such Portion of Capital at or by reference
to the Eurodollar Rate or LMIR to such day.
(d)    The signature block for Market Street set forth on signature page S-6 of
the Agreement is hereby deleted in its entirety.
(e)    The notice information for PNC in each of its capacities under the
Agreement is hereby replaced in its entirety with the following:
Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:    Robyn Reeher
Telephone:    (412) 768-3090
Facsimile:    (412) 762-9184
(f)    The following new defined terms and definitions thereof are hereby added
to Exhibit I to the Agreement in appropriate alphabetical order:
“LMIR” means for any day during any Accrual Period, the one‑month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Collateral Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes.
“Sixth Amendment Effective Date” means the date on which that certain Sixth
Amendment to this Agreement, dated as of October 4, 2013, becomes effective in
accordance with its terms.

707460764 99588428    4

--------------------------------------------------------------------------------



(g)    The definition of “Alternate Rate” set forth in Exhibit I to the
Agreement is replaced in its entirety with the following:
“Alternate Rate” for any Accrual Period for any Net Investment (or portion
thereof) funded by any Purchaser other than through the issuance of Notes, means
an interest rate per annum equal to: (I) solely with respect to PNC, as a
Purchaser, (a) the daily average LMIR for such Accrual Period, or, if LMIR is
then unavailable, (b) the Base Rate for such Accrual Period or (II) with respect
to any Purchaser other than PNC, (a) 3.00% per annum above the Eurodollar Rate
for such Accrual Period, or, if the Eurodollar Rate is then unavailable, (b) the
Base Rate for such Accrual Period; provided, however, that the “Alternate Rate”
for any day while a Termination Event exists shall be an interest rate equal to
4.00% per annum above the Eurodollar Rate or LMIR (or if for any reason, the
Eurodollar Rate or LMIR is unavailable at such time, the Base Rate) in effect on
such day.
(h)    The definition of “Business Day” set forth in Exhibit I to the Agreement
is replaced in its entirety with the following:
“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in New York, New York and (b) if
this definition of “Business Day” is utilized in connection with the Eurodollar
Rate or LMIR, dealings are carried out in the London interbank market.
(i)    The definition “Year” set forth in the definition of “Discount” set forth
in Exhibit I to the Agreement is hereby amended by replacing the term
“Eurodollar Rate” where it appears therein with the phrase “Eurodollar Rate or
LMIR”.
(j)    Annex F to the Agreement is hereby replaced in its entirety with
Exhibit A attached hereto.
(k)    Annex G to the Agreement is hereby replaced in its entirety with
Exhibit B attached hereto.
SECTION 3.    Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Agreement shall remain in full force and
effect. All references to the Agreement shall be deemed to mean the Agreement as
modified hereby. This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terms and conditions of the Agreement, as amended by this
Amendment, as though such terms and conditions were set forth herein.

707460764 99588428    5

--------------------------------------------------------------------------------



SECTION 4.    Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof (the “Effective Date”) upon satisfaction of each
of the following conditions precedent: (I) the Assignor shall have received the
Payoff Amount in its entirety in accordance with Section 1 of this Amendment and
(II) receipt by the Collateral Agent of each of the following, each in form and
substance satisfactory to the Collateral Agent:
(i)
counterparts of this Amendment duly executed by each of the parties hereto; and

(ii)
counterparts of the amended and restated Fee Letter, dated as of the date
hereof, duly executed by each of the parties thereto.

SECTION 5.    Representations and Warranties of USS and Seller; Further
Assurances. Each of USS and the Seller hereby represents and warrants to the
Collateral Agent, each Funding Agent, each Purchaser and the Assignee as
follows:
A.    Representations and Warranties. Each of the representations and warranties
made by it under each of the Transaction Documents to which it is a party are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct and correct as of such earlier date).
B.    Enforceability. The execution and delivery by each of the Seller and USS
of this Amendment, and the performance of each of its obligations under this
Amendment and the Agreement, as amended hereby, are within each of its corporate
powers and have been duly authorized by all necessary corporate action on each
of its parts. This Amendment and the Agreement, as amended hereby, are each of
the Seller’s and USS’s valid and legally binding obligations, enforceable in
accordance with its terms.
C.    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
SECTION 6.    No Proceedings. Each of the parties hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, Market Street any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by Market Street is paid in full. The provisions of this
Section 6 shall survive any termination of the Agreement.
SECTION 7.    Miscellaneous.
A.    This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement. Delivery by
facsimile or email of an executed signature page of this Amendment shall be
effective as delivery of an executed counterpart hereof.

707460764 99588428    6

--------------------------------------------------------------------------------



B.    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
C.    This Amendment may not be amended or otherwise modified except as provided
in the Agreement.
D.    Any provision in this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
E.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).
(signatures begin on the next page)





707460764 99588428    7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
UNITED STATES STEEL CORPORATION,
as initial Servicer


By:     /s/ John Quaid                
Name:    John Quaid                
Title:    Vice President and Treasurer        




U. S. STEEL RECEIVABLES LLC,
as Seller


By:     /s/ John Quaid                
Name:    John Quaid                
Title:    Vice President                

707460764 99588428    S-1    6th Amendment to 2nd A&R RPA

--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC,
as a CP Conduit Purchaser


By:    /s/ Jill A. Russo            
Name:    Jill A. Russo                
Title:    Vice President                




THE BANK OF NOVA SCOTIA,
as a Committed Purchaser for
Liberty Street Funding LLC


By:    /s/ Rafael Tobon            
Name:    Rafael Tobon                
Title:    Director                




THE BANK OF NOVA SCOTIA,
as LC Bank for the Purchaser Group
for which The Bank of Nova Scotia
acts as Funding Agent


By:    /s/ Rafael Tobon            
Name:    Rafael Tobon                
Title:    Director                




THE BANK OF NOVA SCOTIA,
as Funding Agent for Liberty Street Funding LLC, as CP Conduit Purchaser and
The Bank of Nova Scotia,
as Committed Purchaser and as LC Bank


By:    /s/ Rafael Tobon            
Name:    Rafael Tobon                
Title:    Director                

707460764 99588428    S-2    6th Amendment to 2nd A&R RPA

--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC,
as a CP Conduit Purchaser and Assignor


By:    /s/ Doris J. Hearn            
Name:    Doris J. Hearn                
Title:    Vice President                




PNC BANK, NATIONAL ASSOCIATION,
as Committed Purchaser for
PNC Bank, National Association
and as Assignee


By:    /s/ Robyn Reeher            
Name:    Robyn Reeher                
Title:    Vice President                




PNC BANK, NATIONAL ASSOCIATION,
as LC Bank for the Purchaser Group
for which PNC Bank, National Association
acts as Funding Agent


By:    /s/ Robyn Reeher            
Name:    Robyn Reeher                
Title:    Vice President                




PNC BANK, NATIONAL ASSOCIATION,
as Funding Agent for
PNC Bank, National Association,
as Committed Purchaser and LC Bank


By:    /s/ Robyn Reeher            
Name:    Robyn Reeher                
Title:    Vice President                

707460764 99588428    S-3    6th Amendment to 2nd A&R RPA

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as Collateral Agent


By:    /s/ Rafael Tobon            
Name:    Rafael Tobon                
Title:    Director                





707460764 99588428    S-4    6th Amendment to 2nd A&R RPA

--------------------------------------------------------------------------------






SCHEDULE I


ASSIGNMENTS AND PAYMENT AMOUNTS


Section 1.
 
 
 
Capital Payment:
$0
 
 
 
 
Section 2.
 
 
 
Discount:
$30,600.00
Fees:
$0
Other Amounts:
$0
CP Costs and Other Costs:
$30,600.00




707460764 99588428    Schedule I

--------------------------------------------------------------------------------




SCHEDULE II


WIRING INSTRUCTIONS


Wiring instructions with respect to amounts payable to the Assignor:


Bank Name:
PNC Bank, National Association
ABA #:
43000096
Account #:
 
Account Name:
Market Street Funding LLC
Reference:
U.S. Steel Receivables LLC




707460764 99588428    Schedule II

--------------------------------------------------------------------------------




EXHIBIT A


ANNEX F
to Receivables Purchase Agreement
FORM OF NOTICE OF DESIGNATED OBLIGOR DESIGNATION
[Insert Date]
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Darren Ward
PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Robyn Reeher
Liberty Street Funding LLC
c/o Global Securitization Services, LLC
114 West 47th Street
New York, New York 10036
Attention: Andrew L. Stidd
 

Re:
Second Amended and Restated Receivables Purchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “RPA”) dated
as of September 27, 2006 among U. S. Steel Receivables LLC as Seller
(the “Seller”), United States Steel Corporation (formerly United States Steel,
LLC), as initial Servicer (the “Servicer”), the persons party thereto as
CP Conduit Purchasers, Committed Purchasers, LC Banks and Funding Agents and The
Bank of Nova Scotia as Collateral Agent (the “Collateral Agent”)

Ladies and Gentlemen:


The Seller hereby designates [Insert Name of Designated Obligor], now a
Classified Obligor, a “Designated Obligor” pursuant to the terms of the request
dated [Insert Date of Request], the acceptance dated [Insert Date of Acceptance]
and the RPA.


Accordingly, effective as of the date hereof, the following Classified Obligors
now constitute Designated Obligors under the RPA:


[Insert Names of Designated Obligors]1 








________________________
1    List new Designated Obligor together with existing Designated Obligors

707460764 99588428    Annex F-1

--------------------------------------------------------------------------------




Capitalized terms used in this letter that are not otherwise defined have the
meanings ascribed to them in the RPA.


Sincerely,




By:____________________________
G. P. Schmidt
Treasurer



707460764 99588428    Annex F-2

--------------------------------------------------------------------------------




EXHIBIT B


ANNEX G
to Receivables Purchase Agreement
FORM OF REQUEST TO REINSTATE AN EXCLUDED OBLIGOR
[Date]
The Bank of Nova Scotia
One Liberty Plaza 
New York, NY 10006
Attention: Darren Ward




PNC Bank, National Association 
Three PNC Plaza
225 Fifth Avenue 
Pittsburgh, PA 15222‑2707
Attention: Robyn Reeher



Re:
Second Amended and Restated Receivables Purchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “RPA”) dated
as of September 27, 2006 among U. S. Steel Receivables LLC as Seller
(the “Seller”), United States Steel Corporation as initial Servicer (the
“Servicer”), the persons party thereto as CP Conduit Purchasers, Committed
Purchasers, Funding Agents and LC Banks and The Bank of Nova Scotia as
Collateral Agent

Ladies and Gentlemen:


This is a request that [Insert Name of Excluded Obligor] (the “Reinstated
Obligor”), solely with respect to receivables created on and after [Insert
Date], no longer be classified as an “Excluded Obligor” [and instead be
classified as a “Classified Obligor”]2 pursuant to the terms hereof and of the
RPA.


Each of the Seller and the Servicer, each for itself only, hereby (A) represents
and warrants that, immediately prior to and immediately after giving effect to
the transactions contemplated by this letter each of the representations,
warranties, covenants and agreements made by it under each of the Transaction
Documents to which it is a party are true and correct as of the date hereof and
no Unmatured Event of Termination or Event of Termination exists or will exist
and (B) agrees to provide (or to cause to be provided) to the Collateral Agent
and each Funding Agent and Purchaser, executed copies of all documents,
agreements, instruments, certificates, UCC financing statements or terminations
or other reports, records, or receipts and to make any reasonable adjustments to
any reports delivered or to be delivered under the RPA, if any, relating to the
subject matter hereof and as the Collateral Agent, any Funding Agent or any
Purchaser may from time to time reasonably request.
________________________
2 Delete bracketed text if Collateral Agent and Funding Agents are not
consenting to Classified Obligor designation.

707460764 99588428    Annex G-1

--------------------------------------------------------------------------------




Each of the Seller and the Servicer understands and acknowledges that each of
the Collateral Agent and each Funding Agent is entering into the transactions
contemplated by this letter on the express understanding with each of the other
parties hereto that, in entering into this letter, it is not establishing any
course of dealing with any such Person. Each of the Collateral Agent’s, the
Funding Agents’ and the Purchasers’ rights to require strict performance with
each of the terms and conditions of the RPA and each other Transaction Document
shall not in any way be impaired or affected by the execution hereof, except to
the extent expressly set forth herein. None of the Collateral Agent, any Funding
Agent or any Purchaser shall be obligated in any manner to execute any future
amendments, waivers, letters, agreements, documents or other instruments and if
any such amendment, waiver, letter, agreement, document or other instrument is
requested in the future, assuming the terms and conditions thereof are otherwise
satisfactory to it, each such Person may, in connection with considering whether
or not to agree or consent to or acknowledge the terms of any such amendment,
waiver, letter, agreement, document or other instrument, require the Seller
and/or the Servicer to prepare and deliver (or cause to be prepared and
delivered) such other agreements, reports, historical data or other information
or documents in order to determine, in its sole discretion, whether or not to
agree or consent to or acknowledge the terms and conditions thereof.


We ask that the Collateral Agent and each Funding Agent grant this request by
executing this letter in the space provided and returning a copy to the Servicer
and each of the other parties hereto. The parties each agree that from and after
the date hereof the Reinstated Obligor shall no longer be classified as an
Excluded Obligor [and instead shall be classified as a Classified Obligor, in
each case]3 solely with respect to receivables created on and after [Insert
Date] and the RPA is hereby modified to reflect such modification.


[The Servicer shall notify each of the Collateral Agent, the Funding Agents and
the Purchasers in writing prior to designating the Reinstated Obligor (in its
capacity as a Classified Obligor) as a Designated Obligor using a notice in the
form attached to the RPA as Annex F (the “Designated Obligor Notice”). From and
after the date of any Designated Obligor Notice, neither the Seller nor the
Servicer shall without the prior written consent of each of the Collateral Agent
and the Funding Agents include any Receivables owed by the Reinstated Obligor in
any of the calculations of the Default Ratio, Delinquency Ratio or Dilution
Ratio under the RPA.]4 




















________________________
3 Delete bracketed text if Collateral Agent and Funding Agents are not
consenting to Classified Obligor designation.
4 Delete bracketed text if Collateral Agent and Funding Agents are not
consenting to Classified Obligor designation.

707460764 99588428    Annex G-2

--------------------------------------------------------------------------------




Capitalized terms used in this letter that are not otherwise defined have the
meanings ascribed to them in the RPA.


Sincerely,


U. S. STEEL RECEIVABLES LLC
UNITED STATES STEEL CORPORATION, as Servicer






By:________________________________
   G. P. Schmidt
   Treasurer


By:_______________________________
   J. J. Quaid
Vice President & Treasurer




707460764 99588428    Annex G-3

--------------------------------------------------------------------------------




By their execution hereof, each of the Collateral Agent and each Funding Agent
agrees the aforementioned Reinstated Obligor is no longer an “Excluded Obligor”
[and instead is a “Classified Obligor”]5 pursuant to the terms hereof and of the
RPA and solely with respect to receivables created on and after [Insert Date].
Collateral Agent:


 
THE BANK OF NOVA SCOTIA,
as Collateral Agent
 
By:                                                     
Name:
Title:
 
 
 
Funding Agents:


 
THE BANK OF NOVA SCOTIA,
as a Funding Agent
PNC BANK, NATIONAL ASSOCIATION, as a Funding Agent
By:                                                      
Name:
Title:
By:                                                    
Name:
Title:
 
 
LIBERTY STREET FUNDING LLC,
as a CP Conduit Purchaser
 
By:                                                    
Name:
Title:
 











________________________
5 Delete bracketed text if Collateral Agent and Funding Agents are not
consenting to Classified Obligor designation.



707460764 99588428    Annex G-4